 
EXHIBIT 10.3
 

CONTRAT DE TRAVAIL
 
Entre les soussignés :
 
    - La société HYPERCOM SARL (« la Société »)
    - URSSAF nº 780 232625000010115
    dont le siège social est situé
    - 5 rue Marcel Dassault – 78140 VELIZY VILLACOUBLAY
    - Représentée par Kazem AMINAEE agissant en qualité de gérant
 
 
D'une part, et
    - Mr Henry GAILLARD (« le Salarié » ou « le titulaire du présent contrat »)
    - Né le 28 Juillet 1960
    - A Cahors (46)
    - N° de sécurité sociale : 1 600746042437 03
    - Demeurant  au 94 Quai Louis Blériot 75016 PARIS 
    - De nationalité Française
D'autre part,
 
Il a été convenu ce qui suit :
 
 
EMPLOYMENT CONTRACT
 
Between the undersigned:
 
- HYPERCOM FRANCE SARL, (« the Company »)
- URSSAF no. 780 232625000010115 which registered office is located
- 5 rue Marcel Dassault – 78140 VELIZY VILLACOUBLAY
- Represented by Kazem AMINAEE, Director
 
On the one part, and
 
- Mr Henry GAILLARD (“You” or “the signee of this contract” or “the Employee”)
- Born on July 28th 1960
- At Cahors (46)
- Social Security Number 1 600746042437 03
- Residing at 94 Quai Louis Blériot 75016 PARIS
- Of French nationality
 
                                         On the other part,
 
It has been agreed as follows:
 
ENGAGEMENT - FONCTION
 
En sa qualité de Sénior Vice Président Global Opérations, position III C de la
Convention collective nationale des Ingénieurs et Cadres de la Métallurgie et
aura pour mission :
 
- Le marketing et la gestion du portefeuille produit au niveau du groupe. En
cette qualité, il devra assurer la gestion, au niveau de l’ensemble des filiales
à travers le monde, du portefeuille des produits Hypercom, celle du calendrier
et des étapes du développement des produits et diriger l’action des Business
Units Marketing en charge des lignes de produit.
 
- La gestion de la recherche et du développement au niveau du groupe. En cette
qualité, il supervisera les activités de recherche pour l’ensemble des filiales
à travers le monde, ainsi que les programmes de développement logiciels et
matériels.
 
- La gestion de la chaine des fournisseurs au niveau du groupe. En cette
qualité, il devra assurer la couverture de l’introduction des nouveaux produits,
le management EMS et celui des partenaires commerciaux, la direction des achats,
les activités logistiques, le planning de la demande et de la capacité de
production ainsi que la qualité, ou encore conduire des actions d’amélioration
de la qualité et des processus commerciaux.
 
HG – FUNCTION
 
The employee is hired as Senior Vice President, Global Operations, level III C
of the French National Collective Convention of Metallurgy Engineers and
Managers with the following assignment:
 
- Global Product Portfolio Management and Marketing. In that role, he will
manage the Product Portfolio of Hypercom world wide, the global Product Road Map
of the company and the Marketing Business Units in charge of the different
product lines.
 
- Management of research and development at group level. In this capacity he
will oversee research activities for all subsidiaries around the world, as well
as the development software and hardware.
 
- The management of the supply chain at the group level. In this capacity, he
will cover the introduction of new products, EMS management and business
partners, management of procurement, logistics operations, planning of demand
and production capacity and quality or conduct activities to improve the quality
and processes.
DUREE DU CONTRAT – ANCIENNETE
 
Le présent contrat est conclu pour une durée indéterminée à compter du 19
décembre 2008.
 
Il est rappelé que le Salarié conserve l’ancienneté qu’il a acquise au sein de
la société Hypercom France SA ainsi qu’au sein des différentes sociétés du
Groupe Thales auxquelles il a appartenu depuis le 1er Septembre 1985 jusqu’à la
date de son transfert au sein de la société Hypercom France SARL
 
Le Salarié s'engage à remplir ses fonctions avec diligence et à consacrer
l'intégralité de son temps de travail, de ses compétences et de ses efforts à
ses fonctions et aux intérêts de la Société.
 
Le Salarié ne pourra, sans l'accord écrit de la Société, être impliqué
directement ou indirectement dans une activité en conflit avec les intérêts de
la Société ou encore qui affecteraient l'accomplissement de son travail.
 
 
 
DURATION OF CONTRACT – LENGTH OF SERVICE
 
This contract is entered into for an undetermined period starting on:  December
19th 2008
 
Employee will keep his seniority he gained within Hypercom France SA within the
various Thales subsidiaries he worked since September 1st 1985, and until his
transfer to Hypercom France SARL.
 
 
 
For the duration of this contract, you must devote your full time, attention and
abilities to your job duties during working hours, and to act in the best
interests of the company at all times.
 
You must not, without the company’s written consent, be in any way directly or
indirectly engaged or concerned in any other business where this is or is likely
to be in conflict with the Company’s interests or where this may adversely
affect the efficient discharge of your duties.
 
DUREE DU TRAVAIL
 
Dès lors que le salarié se voit confier des responsabilités dont l’importance
implique une grande indépendance dans l’organisation de son emploi du temps,
qu’il est habilité à prendre des décisions de façon largement autonome et qu’il
perçoit une rémunération se situant dans le dernier quartile des rémunérations
pratiquées dans l’entreprise, le salarié bénéficie du statut de « Cadre
dirigeant » au sens de l’article L.3111-2 du Code du travail et de l’article 15
de l’accord national sur l’organisation du travail dans la métallurgie.
 
 
WORKING TIME
 
Given the employee’s responsibilities which importance implies a great deal of
independence in his schedule, his ability to make decisions on a autonomous
basis and his level of remuneration which places him among the top 25% of the
employees’ remunerations within the company, the employee is considered as a
Superior executive (Cadre dirigeant) according to Article L.3111-2 of the French
Labor Code and to Article 15 of the addendum of July 28th 1998, to the
applicable collective bargaining agreement.
 
REMUNERATION
 
En contrepartie de son travail, le titulaire du présent contrat perçoit une
rémunération annuelle brute fixée sans référence horaire à 220 000 euros versés
sur 12 versements égaux, versés le premier jour ouvré du mois suivant par
virement bancaire. Du fait de sa qualité de cadre dirigeant, la rémunération du
titulaire du présent contrat est indépendante du nombre d’heures de travail
accompli et du nombre de jours travaillés.
 
 
Au cours de chaque année fiscale pendant l’exécution de son contrat de travail,
le Salarié sera susceptible de bénéficier d’une rémunération variable. Cette
rémunération variable sera calculée sur la base d’un taux cible de 50% (à 100%
des objectifs atteints fixés d’un commun accord et qui tiendront compte de la
performance individuelle et des résultats financiers de l’entreprise et du
groupe). Le Directeur Exécutif du Groupe (CEO) établira, après discussion avec
le Salarié, les objectifs de performance pour chaque année fiscale après avoir
obtenu l’accord définitif des personnes compétentes sur le budget d’Hypercom
pour l’année. Hypercom appréciera, de façon discrétionnaire, les droits du
Salarié au paiement de la rémunération variable, ainsi que le montant et la date
de versement éventuel de celui-ci.
 
De la rémunération sont à déduire, pour les parts lui incombant, les cotisations
prévues au titre des divers régimes applicables (Sécurité Sociale, ASSEDIC,
Mutuelle, prévoyance) du fait des dispositions légales, conventionnelles ou
propres à la Société.
 
 
REMUNERATION
 
In consideration of her work, the signee of this contract earns a gross annual
remuneration set at 220 000 Euros paid 12 equal monthly instalments in arrears,
on the first working day of the following month by credit transfer into your
bank account. Given that he is a managing executive employee, the remuneration
of the signee of this contract does not take into account the number of working
hours accomplished and the number of days worked
 
 
 
During employment, Employee will be eligible, but not entitled, to receive bonus
compensation during each of the Company’s fiscal years, in an aggregate annual
amount equal to 50%, if you achieve 100% of the agreed upon objectives, of
Employee’s then basic annual salary for each such year.  This takes into account
the tasks which were conferred to you, to your individual performance and to the
financial results of Hypercom Corporation. Hypercom Corporation Chief Executive
Officer will establish, after discussing them with you, the performance goals
for each fiscal year following the final approval of Hypercom’s budget for such
fiscal year. The determination of whether you have achieved the performance
goals and the amount, if any, and timing of your bonus compensation will be
determined by the Hypercom in its reasonable discretion.
 
The contributions provided for the different relevant regimes (Social Security,
Unemployment, Complementary Health Insurance, Welfare) in the framework of
legal, contractual or company-specific provisions.
 
VÉHICULE DE FONCTION
 
En outre le titulaire du présent contrat bénéficiera d’une voiture de fonction
fournie par la société et utilisable pour son usage personnel. Cette voiture,
attachée à sa fonction, sera considérée de ce fait comme un avantage en nature
s’ajoutant à sa rémunération.
 
En outre, le coût de la location de cette voiture ne devra pas excéder 10.000 €
TTC par an.
 
La voiture ainsi mise à disposition restera la propriété de l’entreprise. Ce
véhicule devra donc lui être restitué en cas de rupture du contrat de travail,
pour quelque motif que ce soit, dès la cessation effective de l’activité (soit
dès le début du préavis s’il n’est pas effectué).
 
 
Les éventuelles contraventions sont entièrement à la charge du salarié, même si
elles sont adressées directement au nom de la société
 
 
COMPANY CAR
 
The signee of this contract is entitled to a company car provided by the company
that may be used for personal purposes as well as professional ones. This
company car, provided in consideration of his position, is a benefit in kind
which will come on top of the remuneration.
 
Moreover, the annual lease budget for this car will be capped at €10,000  (all
taxes included) per year.
 
The company car will remain the property of the company. The signee of this
contract undertakes to return it on the termination of the employment contract
for any reason, as soon as the employee effectively ceases to work for the
company, except if the Company may require you to take “garden leave” for all or
part of the remaining period of your employment.
 
Any tickets or fines in relation with the use of the company car will be paid by
the employee, irrespective of their being sent to the company.
PROTECTION SOCIALE COMPLÉMENTAIRE
 
Pour information, la classification professionnelle du titulaire du présent
contrat entraîne son inscription au régime de la Caisse de retraite MEDERIC, 21
rue Lafitte - 75317 Paris auprès de laquelle notre Société a souscrit un contrat
garantissant une retraite complémentaire auprès de laquelle notre Société a
souscrit un contrat garantissant une retraite complémentaire. Un régime de
prévoyance a été souscrit auprès de NOVALIS PREVOYANCE, 64 bis rue de Monceau –
75008 PARIS
 
 
PENSION AND BENEFITS
 
For your information, you will be entitled to participate in such French pension
and welfare (including medical) schemes run by the Company: Caisse de retraite
MEDERIC, 21 rue Lafitte - 75317 Paris and Caisse de retraite complémentaire  and
NOVALIS PREVOYANCE, 64 bis rue de Monceau – 75008 PARIS
LIEU DE TRAVAIL
 
La titulaire du présent contrat exerce ses fonctions dans la Société Hypercom à
Vélizy (78).
Toutefois, la Société se réserve la faculté de proposer au titulaire du présent
contrat une nouvelle affectation dans un établissement et/ou une autre
entreprise du Groupe étant entendu que toute mutation hors Région Parisienne ne
pourra s’effectuer qu’avec son accord.
 
Par ses fonctions, le titulaire du présent contrat pourra être amené de manière
habituelle ou occasionnelle à effectuer des déplacements en France ou à
l’étranger dont il sera indemnisé selon les règles en vigueur dans la Société à
la date des déplacements.
 
 
WORKPLACE
 
The signee of this contract exercises his functions within the Hypercom in
Vélizy.
However, Hypercom Corporation reserves the possibility of offering the signee of
this contract a new work place on another site and/or another company of the
Group ensuring that all transfers outside the Paris Area cannot be done without
his agreement.
 
By her job, the signee of this contract will be brought on a usual or occasional
basis to go on business trips in France or abroad, for which she will be
indemnified, according to the rules in force in the company at the date of such
trips.
 
 
 
 
CONGES PAYES
 
Le titulaire du présent contrat bénéficiera de congés payés dont le nombre de
jours sera calculé conformément à la législation soit 25 jours ouvrés par an.
 
En application des usages et accords collectifs actuellement en vigueur au sein
de la Société, il bénéficiera en outre de quatre jours de congé par an au titre
de l’ancienneté qu’il a acquise, et de deux jours de congé par an accordés par
la Société par décision unilatérale.
 
La période de ces congés est déterminée par accord entre la direction et le
titulaire du présent contrat compte tenu des nécessités du service.
 
En cas de rupture du contrat de travail, Le Salarié bénéficiera d'une indemnité
compensatrice des congés payés acquis mais non encore pris
 
 
 
 
PAID HOLIDAYS
 
The signee of this contract shall benefit from paid holidays, calculated in
accordance with the French legislation, and amounting to 25 days per year.
 
 
In accordance with the company’s practices and collective agreements currently
in force, he will benefit from four additional paid holidays per year in
consideration of this seniority, and from two additional days per year granted
by a unilateral decision of the company.
 
 
The holiday period is determined by an agreement between management and the
signee of this contract, according to the needs of the department.
 
Upon termination of this present contract only unused, earned vacation will give
rise to a payment in lieu of vacation.
 
MALADIE
 
Le Salarié devra prévenir la Société en cas de maladie ou d'accident sans délai.
 
Le Salarié devra faire parvenir à la Société un certificat médical établi par un
médecin dans les 48 heures de son absence. Dans l'hypothèse d'une prolongation
de l'arrêt maladie par le médecin, le Salarié sera tenu de faire parvenir le
certificat médical à la Société dans les 48 heures.
 
 
SICKNESS
 
You shall inform the Company of your sickness or injury without delay.
 
In addition, you shall provide the Company with a medical certificate from your
physician within 48 hours of your first day of absence. Should the physician
extend the sick leave, you shall provide the Company with this certificate
within 48 hours of the extension.
 
OBLIGATIONS PROFESSIONNELLES
 
Toute invention dont le titulaire du présent contrat serait l’auteur ou à
laquelle il a participé à l’occasion de son contrat de travail, appartient à la
Société.
 
Le titulaire du présent contrat s'engage à observer une discrétion
professionnelle absolue pour tout ce qui concerne les faits ou informations dont
il a connaissance dans l’exercice ou à l’occasion de ses fonctions.
 
Il garde le secret sur les dispositions, méthodes et procédés quelconques
industriels et techniques, de fabrication, ainsi que sur tous les renseignements
d’ordre technique, commercial ou financier qui peuvent lui être communiqués ou
dont il peut avoir connaissance de quelque manière que ce soit.
 
 
 
Le titulaire du présent contrat s'engage pendant la durée de son contrat à
respecter les instructions qui peuvent lui être données et à se conformer aux
règles régissant le fonctionnement interne de celle-ci. Il s'engage à faire
connaître sans délai tous changements qui interviendraient dans les situations
qu'il a signalées lors de la signature du présent contrat (adresse, situation de
famille, etc).
 
Le titulaire du présent contrat reconnaît avoir pris connaissance du règlement
intérieur.
 
 
PROFESSIONAL OBLIGATIONS
 
The job description of the signee of this contract includes a research and
creation activity constituting an inventive mission.
 
Consequently, any invention of which the signee to this contract has led to make
or to which she has participated in the framework of her employment contract,
belongs to the Company.
 
 
The signee of this contract undertakes to comply with an absolute professional
discretion for all which concerns the facts or information of which he is aware
in the course of or during his job. The signee of this contract undertakes to
maintain absolute secrecy over the methods, procedures and industrial processes,
along with all technical, commercial or financial information she may become
aware of under any circumstances.
 
The signee of this contract undertakes, throughout her employment period to
comply with any instruction given by the company and with its internal rules and
policies. She undertakes to inform the company of any significant change in her
personal situation since the date of the execution of this contract (address,
family situation, etc.).
 
 
 
The signee of this contract acknowledges being aware of the provisions of the
company’s internal regulations (“règlement intérieur”)
 
RUPTURE DU CONTRAT DE TRAVAIL
 
La rupture du contrat de travail sera soumise à un délai de préavis calculé
conformément aux dispositions de la convention collective applicable sauf faute
grave ou lourde.
 
En cas de notification de la rupture du contrat de travail par l'une ou l'autre
des parties, la Société pourra dispenser le Salarié d'effectuer tout ou partie
de la durée du préavis. En ce cas, le Salarié percevra son salaire normalement
tout au long de la période de préavis. Dans l’hypothèse où le Salarié serait
dispensé de l’exécution de son préavis :
 
(1) Le Salarié ne devra pas se rendre sur les lieux de son travail, autre que
son domicile le cas échéant, ou dans tout autre établissement de la Société ou
de toute société du groupe auquel appartient la Société;
 
    (2) Le Salarié ne devra en aucun cas exécuter ses fonctions pendant la
période de préavis restant à courir;
 
(3) Sauf cas exceptionnel, le Salarié ne devra pas, sans le consentement
préalable de la Société, contacter ou tenter d'entrer en contact avec les
clients, les fournisseurs, les agents, les conseillers, les courtiers ou les
banquiers de la Société, toute autre société du groupe ou encore tout autre
Salarié de la Société
 
(4) Le Salarié ne devra pas travailler pour une autre société ou une autre
personne sans le consentement exprès et donné par écrit de la Société.
 
En cas de dispense de préavis, le Salarié continuera à percevoir la totalité de
son salaire et des avantages auxquels il a droit en application du présent
contrat.
 
En cas de démission du Salarié, celui-ci sera tenu de respecter la même période
de préavis décrite ci-dessus et d'en informer la Société par écrit.
 
Les parties peuvent donc l’une et l’autre rompre à tout moment le contrat de
travail en respectant les dispositions légales et conventionnelles en vigueur.
 
 
TERMINATION
 
The termination of your employment is subject to a notice period in accordance
with the provisions of the applicable collective bargaining agreement except in
the event of gross or willful misconduct.
 
The Company may make a payment of your salary in lieu of the above notice
entitlement. If either you or the Company serves notice on the other to
terminate the employment contract, the Company may require you to take “garden
leave” for all or part of the remaining period of your employment. If you are
asked to take “garden leave” you:
 
(1) may not attend your place of work (if other than your personal home) or any
other premises of the Company or any associated company;
 
 
 
(2) may not be required to carry out duties during the remaining period of your
employment;
 
(3) may not, except under exceptional circumstances, without the prior written
permission of the Company contact or attempt to contact any customer, supplier,
agent, professional adviser, broker or banker of the Company or any associated
company or any employee of the Company.
 
 
(4) May not engage in any alternative employment with any other company, firm or
person without the express written consent of the Company.
 
During any period of “garden leave” you will continue to receive your full
salary and benefits.
 
 
You are required to give the Company the same period of notice in case you
should  terminate your employment by a formal resignation
 
Both parties may therefore terminate the employment relationship at any time, in
accordance with applicable legal and conventional provisions.
 
INDEMNITE CONTRACTUELLE DE LICENCIEMENT
 
Dans l’hypothèse :
 
(i) d’un licenciement à l’exception d’une faute grave ou lourde,
 
(ii) d’un Changement de Contrôle (tel que défini ci-après) dans les 24 mois à
compter de la prise de contrôle de la société Thales-e-Transactions, désormais
Hypercom France SA, par le groupe Hypercom (soit à compter du 1 avril 2008), qui
entrainerait une diminution de son niveau de responsabilités ou de son niveau de
rémunération, le Salarié aura la possibilité de faire connaitre à la société son
refus de poursuivre l’exécution de son contrat de travail dans un délai de six
mois à compter du Changement de contrôle, entrainant la rupture de son contrat
de travail, et, dans ce cas,
 
Le Salarié aura droit à une indemnité de rupture égale à six (6) mois du salaire
moyen brut (à l’exclusion de toute rémunération variable ou différée de quelque
nature qu’elle soit) calculé sur la base des douze mois précédents. A cette
indemnité de six (6) mois s’ajoutera l’ensemble des indemnités légales ou
conventionnelles auxquelles le Salarié pourra prétendre au titre de la rupture
de son contrat de travail.
 
 
Pour les besoins du présent article, l’expression « Changement de Contrôle »
désignera soit (1) l’opération de cession ou de fusion conduisant à disparition
du groupe Hypercom, ou l’opération au terme de laquelle les actions du groupe
seront liquidées ou converties en actions ou titres, sauf dans l’hypothèse où
les actionnaires du groupe Hypercom disposeront d’au moins 80% des actions ou
des droits de vote au sein de l’entité suivante ; soit (2) la liquidation ou la
dissolution du groupe Hypercom.
 
 
 
 
 
En cas de licenciement faisant suite à un Changement de Contrôle, les droits
détenus par le Salarié (« unvested stock options » ou « restricted stock
grants ») dans le cadre du/des plan(s) de stock option(s) deviendront
exerçables, sous réserve du respect de la législation en vigueur.
 
 
CONTRACTUAL SEVERANCE PAYMENT
 
In the event of:
 
(i) termination of your employment by the employer (i.e a redundancy or a
dismissal, except for gross or willful misconduct) or
 
(ii) a Change of Control (as defined below) occurs within 24 months of the
acquisition of Hypercom France SA, formerly Thales-e-Transactions (i.e. within
24 months from 1 April 2008), your employment date, and in the further event
that you do not continue to be employed by the Company at a level of
responsibility or a level of remuneration at least commensurate with your
existing level of responsibility and remuneration immediately prior to the
Change of Control and you elect in a written notice to the Company within six
(6) months of a Change of Control to treat your employment as being terminated
as a result of either such reduction with the termination being effective as at
the date of the written notice,
 
the Company agrees to pay you as compensation an amount equal to six (6) months
of the average gross salary (i.e. excluding variable remuneration e.g. bonus,
commissions, etc.) that you will have received during the 12 months prior to the
notification of your dismissal, plus an amount equal to any unused, earned
vacation days. In top of this compensation equals to six (6) months, the
employee will receive all the legal or conventional indemnity that he is
entitled to receive in case of the breach of his employment contract.
 
For the purpose of this clause the following expression shall have the following
meaning:
“Change of Control” means and includes each of the following: (1) there shall be
consummated any consolidation or merger of the Group in which Hypercom is not
the surviving or continuing entity, or pursuant to which Hypercom’s common stock
would be converted into cash, securities or other property, other than a merger
of Hypercom in which the holders of Hypercom’s common stock immediately prior to
the merger have at least 80% ownership of beneficial interest of common stock or
other voting securities the surviving entity immediately after the merger; or
(2) Hypercom’s stockholders approve any plan or proposal for liquidation or
dissolution of Hypercom.
 
In the event of a  termination following a change of control as defined
herewith, any and all unvested stock options or restricted stock grants held by
the employee shall become 100% vested and exercisable except where otherwise
limited by laws of decent or distribution.
 
CONFIDENTIALITE
 
Le Salarié reconnaît que la Société possède et développe des informations
confidentielles relatives à son activité, à ses relations commerciales et ses
affaires financières ("Les Informations Confidentielles"), auxquelles Le Salarié
sera amené à avoir connaissance dans le cadre de l'exécution de ses fonctions.
"Les Informations Confidentielles" comprennent notamment les produits et les
plans marketing, la liste des clients, les informations relatives aux
fournisseurs, les informations relatives aux Salariés, incluant l'annuaire
interne, les informations financières et celles confidentielles par nature ou
présentées comme telles. Les Informations Confidentielles peuvent se présenter
sous différentes formes, notamment dans les listes des clients et des
fournisseurs, les informations financières internes ou tout autre document de la
Société.
 
Le Salarié reconnaît que toute Information Confidentielle qu'elle soit ou non
écrite et qu'elle soit ou non identifiée comme confidentielle est et restera la
propriété exclusive de la Société. Le Salarié s'engage en cas de rupture de son
contrat de travail à tout moment, à restituer immédiatement à la Société tout
matériel lui appartenant et contenant des Informations Confidentielles.
 
Le Salarié s’interdit de publier, de divulguer ou de mettre à la disposition de
toute personne extérieure à l'entreprise les Informations Confidentielles
pendant l'exécution de son contrat de travail ou suite à la rupture de son
contrat de travail. Le Salarié s'engage à utiliser ces Informations
Confidentielles uniquement pour l'exécution de ses fonctions et conformément à
la politique de la Société en matière de protection des Informations
Confidentielles. Le Salarié s'engage à ne pas utiliser ces Informations
Confidentielles pour son profit personnel ou celui de toute autre personne.
 
 
CONFIDENTIALITY
 
You acknowledge that the Company continually obtains and develops valuable
proprietary and confidential information concerning its business,
business relationships and financial affairs (the "Confidential Information")
that may become known to you in connection with your employment. Confidential
Information includes, but is not limited to, product and marketing plans,
customer lists, supplier information, employee information, including internal
telephone directories, financial information and information disclosed to the
Company or to you by third parties of a proprietary or confidential nature or
under an obligation of confidence. Confidential Information may be found in
various media, including without limitation, supplier and customer lists,
internal financial data and other documents and records of the Company.
 
 
 
 
You acknowledge that all Confidential Information, whether or not in writing and
whether or not labelled or identified as confidential or proprietary, is and
shall remain the exclusive property of the Company. Upon the termination of your
employment, or at any time upon the Company's request, you shall return
immediately to the Company any and all materials containing any Confidential
Information then in your possession or under your control.
 
You agree that you shall not, either during the term of your employment or any
time thereafter, publish, disclose or otherwise make available to any person
outside of the Company any Confidential Information. You agree that you shall
use such Confidential Information only in the performance of your duties for the
Company and in accordance with any Company policies with respect to the
protection of Confidential Information. You agree not to use such Confidential
Information for your own benefit or for the benefit of any other person or
business entity.
 
NON-CONCURRENCE
 
Afin de protéger les intérêts légitimes de la Société, le Salarié compte tenu de
la nature de ses fonctions et de ses responsabilités, s’engage, pendant une
période de 12 mois à compter de son départ de la Société, à ne pas, directement
ou indirectement, développer, concevoir, produire, commercialiser ou vendre des
produits ou des services en concurrence avec ceux développés, conçus, produits,
commercialisés ou vendus par la Société ou à travailler pour un concurrent de la
Société et notamment pour Verifone, Ingenico, Cybernet or Way Systems et les
sociétés de leurs groupes.
 
 
 
Cette interdiction s’applique sur le territoire Français et le territoire de
l’Union Européenne.
 
Le Salarié reconnaît expressément que s’il devait être directeur, consultant ou
associé ou que s'il détenait une participation supérieure à 1% dans une société
qui développait, concevait, produisait, commercialisait ou vendait des produits
en concurrence avec ceux de la Société, il serait en violation des dispositions
de la présente clause.
 
Par ailleurs, afin de protéger les intérêts légitimes de la Société, Le Salarié
s’engage, pendant la durée de son contrat de travail et pendant une période d’un
an à compter de son départ de la société, à ne pas, directement ou
indirectement, tenter de démarcher, de débaucher de la Société, offrir ou faire
offrir un emploi à toute personne qui serait encore salarié de la Société de
façon à ce que celui-ci quitte son poste.
 
 
 
 
En contrepartie du respect de cette clause, Le Salarié percevra pendant la
période de non-concurrence une indemnité mensuelle équivalente à 5/10 de la
moyenne mensuelle des salaires, bonus et avantages qu’il aura perçus au cours
des douze mois précédant la rupture de son contrat de travail.
Cette indemnité mensuelle sera portée à 6/10 de cette moyenne mensuelle si Le
Salarié n’est pas licencié pour faute grave et tant qu’il n’a pas retrouvé une
activité professionnelle, et pour la durée d’application de la présente clause.
 
Cette indemnité mensuelle sera payée pendant toute la durée de la période de
non-concurrence.
 
La Société se réserve la faculté de dispenser Le Salarié du respect de cette
clause de non-concurrence, auquel cas, celui-ci ne pourrait prétendre à une
quelconque contrepartie financière, à condition que la Société en ait informé Le
Salarié par écrit dans les huit jours à compter de la notification de la
rupture.
 
 
NON-COMPETITION
 
In order to protect the legitimate interests of the Company, due to the nature
of your duties as well as your responsibilities, the Employee agrees that for a
period of 12 months from the effective termination of his employment for any
reason, you shall not, directly or indirectly, develop, design, produce, market
or sell (or assist any other person or entity) products or services competitive
with those developed, designed, produced, marketed or sold by the Company or
work for any competitor of the Company including but not limited to Verifone,
Ingenico, Cybernet or Way Systems and any holding company of any such competitor
or any subsidiary of such holding company or of the relevant competitor.
 
 
This prohibition applies both in France and European Union.
 
You understand that if you are a principal, employee, consultant or partner or
have an ownership interest in an entity that develops, designs, produces,
markets or sells products or services competitive with those of the Company, you
will be in violation of this provision.
 
 
 
Notwithstanding any other provision of this contract, you undertake not to
solicit, attempt to solicit or approach any employees of the Company or the
other companies within the group of companies that belong to Hypercom
Corporation, and not to use your influence on any employee of Hypercom
Corporation in an attempt to suggest that such employee leaves his/her job
position or persuades such employee to leave his/her job position for a period
of 12 months from the effective termination of his employment.
 
 
In consideration for this non-competition duty, you shall receive a special
monthly indemnity equal to 50% of the average monthly remuneration that he
received during the last twelve months of your employment by the Company.
 
 
This monthly indemnity will be equal to 6/10 of this monthly average if the
Employee is not dismissed for gross misconduct and until he has not found a new
professional activity..
 
 
 
This monthly indemnity will be paid during the whole non-competition period.
 
The Company may release you from the non-competition undertaking and release
itself from the non-competition indemnification, subject to prior written
notice being sent to you within eight days following notice of termination by
either party.
 
CYBERSURVEILLANCE
 
La Société se réserve le droit de surveiller et / ou de lire ou d’analyser, en
fonction de ce qui lui semblera nécessaire, toutes les données électroniques
émises et reçues, internes ou externes, ainsi que tous les sites internet
auxquels Le Salarié aura eu accès par la biais d’un ordinateur ou de tout autre
matériel appartenant à la Société, que les données ou les sites aient un lien
avec l’activité de la Société, ou non
 
 
E-MAIL / INTERNET MONITORING
 
The Company reserves the right to monitor and / or view, as it deems
appropriate, all data sent or received electronically by you, whether internally
or externally, and all internet sites accessed by you using computer equipment
or other property owned by the Company., regardless of whether such data and /
or sites relate to the business of the company or otherwise.
 
PROTECTION DE DONNEES
 
En signant ce contrat, Le Salarié accepte que la Société collecte, traite ou
transporte toute information à caractère personnel le concernant aux fins de
l'administration et de la gestion du personnel.
 
Le Salarié accepte en outre que ces données personnelles soient transférées,
stockées et traitées sur la base informatique actuellement située à Hypercom
Corporation, 8888 East Raintree Drive - Suite 300 - Scottsdale, Arizona 85260,
aux Etats-Unis.
 
 
Le service des ressources humaines et certains membres de la direction des
sociétés du Groupe seront autorisés à accéder à cette base de données en cas de
besoin légitime, comme par exemple pour le paiement des salaires ou des bonus,
la réalisation des plans de stock-option, l'évaluation des Salariés, la
planification des carrières, et à des fins d'évaluation et de management.
L'accès à ces données ne sera autorisé que dans la mesure où cela serait
strictement indispensable à ces personnes et sera conforme aux limites posées
par la loi Informatique et Liberté.
 
Le Salarié dispose à tout moment d'un droit d'accès et de rectification sur ses
données personnelles auprès de la Société. Le Salarié peut contacter à cet effet
le Service des Ressources Humaines.
 
 
DATA PROTECTION
 
By signing this document, you authorize the Company to collect, process and
transport all personal employee-related information for the purpose of
proactively managing the employment relationship.
 
Furthermore you authorize the transfer to and storage of your personal
information in the worldwide employee database currently located at: Hypercom
Corporation, Hypercom Corporation, 8888 East Raintree Drive - Suite 300 -
Scottsdale, Arizona 85260 United States (or such other management location as
the Company determines from time to time).
 
Human Resources and selected management throughout the Company worldwide will be
authorized to access this database if there is a relevant and legitimate
business needs for example payment of salaries and bonuses, employee appraisals,
career planning, assessment purposes and management development purposes. All
authorization approvals will be based on a valid “need-to-know” basis, and will
be subject to the limits of the Data Protection legislation of the country of
your employment.
 
 
 
You have the right of access and the right to rectify your employee information.
Such rights may be exercised by contacting the Human Resources Department.
 
LOI APPLICABLE
 
Le présent contrat de travail sera soumis à la loi française.
 
Dans l'hypothèse où une disposition du présent contrat ne serait plus valable,
la validité de celui-ci n'en serait pas affectée pour autant et la disposition
non valable serait remplacée dans les meilleurs délais par une clause ayant le
même objet que la précédente.
 
 
Enfin, en cas de difficulté d’interprétation du présent contrat, la version
française prévaudra sur celle rédigée en anglais.
 
 
GOVERNING LAW
 
This employment contract shall be governed by French law.
 
Should any of the provisions of this employment contract be or become invalid,
this shall not affect the validity of the remaining provisions. In such event,
the invalid provision shall be replaced by a valid provision that comes as near
as possible to the economic purposes of the invalid provision.
 
Finally, in the event of difficulty interpreting the present contract, the
French version shall prevail.
CONVENTION COLLECTIVE
 
Le présent contrat est régi par les dispositions de la convention collective des
Ingénieurs et Cadres de la Métallurgie applicable à l'entreprise. 
 
Pour confirmer son accord, le titulaire du présent contrat nous retournera, sous
pli confidentiel, un exemplaire du présent contrat daté et signé, précédé de la
mention "lu et approuvé, reçu un original du présent contrat".
 
FAIT EN DOUBLE EXEMPLAIRE,
 
COLLECTIVE BARGAINING AGREEMENT
 
The collective bargaining agreement applicable to your employment contract will
be that of the engineers and executives or the Metallurgical industries.
 
The signee of this contract, in order to express her consent on the terms and
conditions of employment set out, will return a signed and initialed copy of the
present contract under confidential mail.
 
COMPLETED IN TWO COPIES,
 
A Vélizy, le
 
2 Juillet 2009
 
/s/ Kazem Aminaee
 
 
At Vélizy on
 
July 2, 2009
 
/s/ Henry Gaillard
La Société
 
Employé
Kazem AMINAEE
 
Henry GAILLARD
Gérant
   




S.A.R.L. au capital de 2 429 114 Euros
503 347 791 RCS PARIS
www.hypercom.com


 
 

--------------------------------------------------------------------------------

 
